Cite as 2014 Ark. 491

                  SUPREME COURT OF ARKANSAS
                                         No.   CR-82-120

                                                    Opinion Delivered   November 20, 2014


WILLIE RAY MACKEY                                   PRO SE PETITION TO REINVEST
                               PETITIONER           JURISDICTION IN THE TRIAL
                                                    COURT TO CONSIDER A PETITION
V.                                                  FOR WRIT OF ERROR CORAM NOBIS
                                                    [GARLAND COUNTY CIRCUIT
STATE OF ARKANSAS                                   COURT, NO. 26CR-81-107]
                             RESPONDENT

                                                    PETITION DENIED.


                                        PER CURIAM

       In 1982, petitioner Willie Ray Mackey was found guilty of first-degree murder and

sentenced to life imprisonment. We affirmed. Mackey v. State, 279 Ark. 307, 651 S.W.2d 82

(1983). Appellant subsequently filed in this court a petition for postconviction relief pursuant

to Arkansas Rule of Criminal Procedure 37.1 (1982), which was denied. Mackey v. State, 286 Ark.
188, 690 S.W.2d 353 (1985) (per curiam).

       Now before us is petitioner’s pro se petition to reinvest jurisdiction in the trial court to

consider a petition for writ of error coram nobis. The petition for leave to proceed in the trial

court is necessary because the trial court can entertain a petition for writ of error coram nobis

after a judgment has been affirmed on appeal only after we grant permission. Slocum v. State,

2014 Ark. 398, ___ S.W.3d ___ (per curiam) (citing Dansby v. State, 343 Ark. 635, 37 S.W.3d 599

(2001) (per curiam)). A writ of error coram nobis is an extraordinarily rare remedy more known
                                      Cite as 2014 Ark. 491

for its denial than its approval. Cromeans v. State, 2013 Ark. 273 (per curiam). Coram-nobis

proceedings are attended by a strong presumption that the judgment of conviction is valid.

Greene v. State, 2013 Ark. 251 (per curiam). The function of the writ is to secure relief from a

judgment rendered while there existed some fact that would have prevented its rendition if it had

been known to the trial court and which, through no negligence or fault of the defendant, was

not brought forward before rendition of the judgment. Id. The petitioner has the burden of

demonstrating a fundamental error of fact extrinsic to the record. Burks v. State, 2013 Ark. 188

(per curiam).

       The writ is allowed only under compelling circumstances to achieve justice and to address

errors of the most fundamental nature. Cromeans, 2013 Ark. 273. A writ of error coram nobis

is available for addressing certain errors that are found in one of four categories: (1) insanity at

the time of trial, (2) a coerced guilty plea, (3) material evidence withheld by the prosecutor, or

(4) a third-party confession to the crime during the time between conviction and appeal. Wright

v. State, 2014 Ark. 25 (per curiam); Greene, 2013 Ark. 251.

       In his petition, petitioner contends that he is entitled to issuance of the writ on the

ground that his attorney knew at the time of trial that petitioner was under medical treatment

for post-traumatic-stress syndrome and was experiencing hallucinations and flashbacks of his

military service in the Vietnam War. He contends that his state of mind was such that he was

not sane and was unable to consult with counsel, and he faults counsel for not having him

evaluated at the Arkansas State Hospital. He argues that his lack of competency was an issue

that was hidden and unknown and would have prevented rendition of the judgment had it been



                                                 2
                                      Cite as 2014 Ark. 491

known at trial. He does not allege that the State somehow concealed information on his mental

state from the defense.

       We first note that, to the extent that the claims raised were intended by petitioner to be

allegations of ineffective assistance of counsel, such allegations are not cognizable in a coram-

nobis proceeding. Assertions of inadequate counsel are properly brought pursuant to Arkansas

Rule of Criminal Procedure 37.1. Schrader v. State, 2014 Ark. 379, 441 S.W.3d 1 (per curiam).

We have consistently held that a petition for writ of error coram nobis is not a substitute for

raising claims of ineffective assistance of counsel under Rule 37.1. See Mason v. State, 2014 Ark.
288, 436 S.W.3d 469 (per curiam).

       With respect to petitioner’s contention that he was insane at the time of trial, the claim

is largely conclusory without any factual basis, and this court is not required to take claims in a

coram-nobis petition at face value. See Weekly v. State, 2014 Ark. 365, 440 S.W.3d 341 (per

curiam) (citing Maxwell v. State, 2009 Ark. 309 (per curiam)). Factual substantiation for claims

is required. Wilburn v. State, 2014 Ark. 394, 441 S.W.3d 29 (per curiam). The application for

coram-nobis relief must make a full disclosure of specific facts relied upon. Maxwell, 2009 Ark.
309 (citing Cloird v. State, 357 Ark. 446, 182 S.W.3d 477 (2004)). Petitioner’s mere statement that

he suffered from post-traumatic-stress syndrome and experienced flashbacks and hallucinations

is not in itself proof of incompetence to stand trial. When a petitioner who is claiming insanity

as a ground for the writ does not provide any documentation or other support for the claim, he

has not met his burden of demonstrating that the writ should issue. See Harris v. State, 2014 Ark.
83 (per curiam). Moreover, the fact that petitioner had served in the military could have been



                                                3
                                      Cite as 2014 Ark. 491

known at the time of trial and any adverse effects of that service on petitioner’s competency

could have been addressed at trial. Petitioner has pointed to no fact that could not have been

brought out at the time of trial. See Maxwell, 2009 Ark. 309.

       Finally, the State urges this court to find that petitioner has not shown due diligence in

bringing his claim of insanity inasmuch as he waited more than thirty years after the judgment

in his case was affirmed to raise the claim. Although there is no specific time limit for seeking

a writ of error coram nobis, due diligence is required in making an application for relief, and, in

the absence of a valid excuse for delay, the petition will be denied. Wright, 2014 Ark. 25; Roberts

v. State, 2013 Ark. 56, 425 S.W.3d 771. Due diligence requires that (1) the defendant be unaware

of the fact at the time of the trial; (2) the defendant could not have, in the exercise of due

diligence, presented the fact at trial; and (3) the defendant, after discovering the fact, did not

delay bringing the petition. Wright, 2014 Ark. 25. The requirements are a sequence of events,

each of which a petitioner must show to prove due diligence. Anderson v. State, 2012 Ark. 270,

423 S.W.3d 20 (per curiam). The requirement that a petitioner proceed with due diligence is

longstanding because coram-nobis relief is grounded on the need for the petitioner to proceed

with the petition when the claim for relief is first known. See Philyaw v. State, 2014 Ark. 130 (per

curiam). Otherwise, the finality of judgments on which society relies is undermined. See Wilburn,

2014 Ark. 394, 441 S.W.3d 29. Here, petitioner failed to show that his claim of incompetence

could not have been raised at trial or that he exercised due diligence in bringing forth his claim

more than thirty years after the judgment was affirmed. See Smith v. State, 2012 Ark. 403 (per

curiam).



                                                 4
                              Cite as 2014 Ark. 491

Petition denied.

Willie Ray Mackey, pro se petitioner.

Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                        5